DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/487,499, filed on 9/16/2014.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a support part that support nozzles integrally in claim 1.  Upon review of applicant’s disclosure as originally filed, the corresponding structure appears to be a holder or bracket, and equivalents thereo.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains a typographical error.  The claim should apparently read “…a discharge head for a peripheral area from which a fluid is discharged …”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2005/0242064).
Regarding Claim 1:  Saito teaches a substrate processing apparatus comprising: 
a substrate holder (Fig. 2A, elements 1a-1f) to hold a substrate in a horizontal posture, said substrate holder rotating said substrate about a vertical rotary axis passing through the center of a plane of said substrate; and 
a discharge head (element 2) for a peripheral area from which a fluid is discharged toward a surface peripheral area of said substrate held on said substrate holder, said discharge head for peripheral area including: 
multiple nozzles (elements 3a-c); and 
a support part (element 2a) that supports said nozzles integrally, said nozzles including: 
a processing liquid nozzle (Fig. 4b, element 31b or 31c) from which a processing liquid is discharged toward said surface peripheral area; and 
a gas nozzle (element 31a) from which gas is discharged toward said surface peripheral area.
It is noted that whether the gas nozzle is placed upstream of a rotative direction of the substrate relative to the processing liquid nozzle would depend on the direction in which the substrate is rotating.  The limitation regarding the rotative direction does not distinguish the claim in terms of structural features. Therefore, the apparatus of Saito reads on the claimed features. 
Regarding Claim 3:  Saito further teaches the processing liquid nozzle includes multiple processing liquid nozzles including a chemical liquid nozzle (element 31c) to discharge a chemical liquid and a rinse liquid nozzle (element 31b) to discharge a rinse liquid.
Regarding Claim 11:  Saito further teaches a controller [0057] that controls said substrate holder and said discharge head for peripheral area, wherein while making said substrate holder rotate said substrate, said controller causes discharge of a processing liquid from said processing liquid nozzle toward said surface peripheral area of said rotated substrate and causes discharge of gas from said gas nozzle toward said surface peripheral area [0100].
Regarding Claim 12:  Saito further teaches that the discharged processing liquid is diluted hydrofluoric acid [0054, 0058].
Regarding Claim 13:  Saito further teaches that the processing liquid discharged may be a rinse liquid [0011].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0242064) as applied to claim 1 above, and further in view of Matsumoto (US 2009/0038641).
Regarding Claim 2:  Saito teaches the elements of Claim 1 as discussed above.  Saito does not expressly disclose a target position of the gas nozzle is closer to the center of the substrate than a target position of the processing liquid nozzle.  However, Matsumoto teaches a substrate processing apparatus comprising a discharge head holding a plurality of nozzles, wherein a target position of a gas nozzle is closer to the center of the substrate than a target position of a processing liquid nozzle in order to more sufficiently control the cleaning area by preventing a processing liquid from flowing radially inward [0124].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saito by providing the target position of the gas nozzle closer to the substrate center than a target position of the processing liquid nozzle in order to more efficiently control the cleaning area, as taught by Matsumoto.
Regarding Claim 4:  Saito teaches the elements of Claim 3 as discussed above. Saito does not expressly disclose a target position of the rinse nozzle is closer to the center of the substrate than a target position of the chemical liquid nozzle.  However, Matsumoto teaches a substrate processing apparatus comprising a discharge head holding a plurality of nozzles, wherein a target position of a rinse liquid nozzle (Fig. 5, element 62b) is closer to the center of the substrate than a target position of a chemical liquid nozzle (element 62a).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the apparatus of Saito by providing the target position of the rinse nozzle closer to the substrate center than a target position of the chemical liquid nozzle in order to ensure complete rinsing of the chemical in the event the chemical spreads inward, for example.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0242064) as applied to claim 3 above.
Regarding Claim 5:  Saito teaches the elements of Claim 3 as discussed above.  Saito teaches the chemical liquid nozzle includes a first chemical liquid nozzle, but does not expressly disclose a second chemical nozzle wherein the rinse liquid is placed between the first and second chemical liquid nozzles.  However, providing an additional nozzle does not render a patentable difference because an additional nozzle yields an expected result of allowing the apparatus to discharge additional types of liquids to the substrate surface (see MPEP 2144.04 (VI)(B) “Duplication of Parts”). Saito teaches that multiple chemical liquids may be discharged  to the substrate surface [0056].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saito with a dedicated second chemical nozzle to discharge additional type of liquid to the substrate surface for additional processing of the substrate surface.
Regarding Claim 6:  Saito teaches the elements of Claim 5 as discussed above.  Saito does not expressly disclose a target position of the first chemical liquid nozzle and a target position of the second chemical liquid nozzle are spaced by the same distance from an end face of the substrate.  However, it would have been obvious to one of ordinary skill in the art to space the first and second chemical nozzles at the same distance from the end face in order to ensure coverage of the same areas on the substrate surface.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0242064) as applied to claim 1 above, and further in view of Arvidson et al. (US 2008/0060683).
Regarding Claim 7:  Saito teaches the elements of Claim 1 as discussed above.  Saito does not expressly disclose the nozzles include a steam nozzle to discharge steam toward the surface peripheral area.  However, Arvidson teaches a substrate processing apparatus comprising a discharge head to holding a steam nozzle to discharge steam to a peripheral area of a substrate to remove contaminants from the substrate edge [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saito with a steam nozzle to discharge steam to the peripheral area to assist in cleaning, as suggested by Arvidson.
Regarding Claim 8:  Saito and Arvidson teach the elements of Claim 7 as discussed above.  Arvidson is cited for teaching the steam nozzle included as a nozzle in the apparatus of Saito, as discussed above.  In the combination of Saito and Arvidson, whether the steam nozzle is placed upstream of a rotative direction of the substrate relative to the processing nozzle would depend on a direction of a rotating substrate.
Regarding Claim 9:  Saito and Arvidson teach the elements of Claim 1 as discussed above.  Saito further teaches the processing liquid nozzle includes a chemical liquid nozzle (element 31c).  Saito and Arvidson do not expressly disclose a target discharge position of the steam nozzle and a target discharge position of the chemical liquid nozzle are spaced by the same distance from an end face of the substrate.  However, it would have been obvious to one of ordinary skill in the art to space the first and second chemical nozzles at the same distance from the end face in order to ensure processing and cleaning coverage of the same areas on the substrate surface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0242064) as applied to claim 1 above, and further in view of Yamamoto et al. (US 2007/0044823).
Regarding Claim 10:  Saito teaches the elements of Claim 1 as discussed above.  Saito does not expressly disclose each nozzle includes the nozzle body, discharge port, and flow path in the configuration as claimed.  However, Yamamoto teaches a substrate processing apparatus comprising a plurality of nozzles (Fig. 8, elements 5, 6) to supply processing liquid and a gas [0056, 0060] to a peripheral area of a substrate (Fig. 8), wherein each nozzle includes a nozzle body supported by a support part such that a lower surface of said nozzle body is placed in a horizontal posture (e.g., see Fig. 5, lower horizontal edge of element 51); an open discharge port formed in said lower surface of said nozzle body (e.g., between 51 and 51a); and said flow path includes a tilted flow path section (element 51a) that extends obliquely downward such that said tilted flow path section gets farther in a lower position in a direction from the center of the substrate toward an end face of said substrate to communicate with said discharge port at a lower end of said tilted flow path section [0056].  The configuration of the nozzles in Yamamoto are efficiently supply the liquid and gas to the substrate surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the nozzles of Saito with the nozzles of Yamamoto having the claimed configuration with a reasonable expectation of efficiently providing the liquids and gas to the substrate peripheral area, as in Yamamoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714